Case 8:17-cv-00190-SDM-SPF Document 279 Filed 08/10/20 Page 1 of 4 PageID 12464



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



     FINANCIAL INFORMATION
     TECHNOLOGIES LLC,

           Plaintiff,

     v.                                                CASE NO. 8:17-cv-190-T-23SPF

     ICONTROL SYSTEMS, USA, LLC,

           Defendant.
     __________________________________/


                                            ORDER

           After trial of Fintech’s claim under the Florida Uniform Trade Secrets Act,

     the jury returned a verdict (Doc. 245) finding that iControl willfully and maliciously

     misappropriated Fintech’s trade secrets. iControl moves (Doc. 269) for a new trial

     on liability and for judgment as a matter of law on damages. Fintech opposes

     (Doc. 277) and moves (Doc. 249) for a permanent injunction, which iControl

     opposes (Doc. 252).

     I.    iControl’s motion for a new trial and for judgment as a matter of law

           A.     iControl’s motion for a new trial on liability

           The jury found that “Fintech prove[d] by a preponderance of the evidence that

     iControl misappropriated Fintech’s trade secrets[.]” (Doc. 245 at 1) Moving for a

     new trial on liability, iControl argues that Fintech’s software features “were readily
Case 8:17-cv-00190-SDM-SPF Document 279 Filed 08/10/20 Page 2 of 4 PageID 12465



     apparent to customers” and that Fintech failed to identify the trade secrets “with

     reasonable particularity.” But Fintech (1) presented evidence showing that iControl

     hired Fintech’s former software engineer and rapidly developed a competing suite of

     software features that perform substantially the same function as Fintech’s software

     features, (2) presented both direct and circumstantial evidence supporting the

     inference that Fintech’s former software engineer divulged the methods by which

     Fintech developed the software features, and (3) presented expert testimony

     identifying with reasonable particularity the features misappropriated by Fintech’s

     former software engineers. A reasonable juror could find that iControl

     misappropriated Fintech’s trade secrets.

           Also, the jury’s verdict finds “by a preponderance of the evidence that

     iControl willfully and maliciously misappropriated Fintech’s trade secrets” and

     awards $3.0 million in exemplary damages. (Doc. 245 at 2) iControl argues that

     the evidence at trial cannot “meet the test of egregiousness necessary to support an

     award of exemplary damages.” However, the jury could have reasonably inferred

     from the trial evidence that iControl schemed to hire Fintech’s former software

     engineer to misappropriate Fintech’s software features, attempted to conceal the

     former software engineer’s development on behalf of iControl, and intended to use

     the misappropriated software to cause Fintech’s customers to switch from Fintech to

     iControl. From the trial evidence, a reasonable juror could infer both willfulness and

     malice.



                                                -2-
Case 8:17-cv-00190-SDM-SPF Document 279 Filed 08/10/20 Page 3 of 4 PageID 12466



            B.     iControl’s motion for judgment as a matter of law on damages

            The jury found that Fintech proved by a preponderance of the evidence that

     Fintech suffered $2.7 million in actual damages resulting from Fintech’s clients

     switching to iControl. Moving for judgment as a matter of law on damages, iControl

     argues that Fintech relied on evidence of lost revenue only but failed to demonstrate

     evidence of lost profits, that is, lost revenue minus costs. But at trial Fintech

     presented evidence supporting a finding both that Fintech’s fixed-cost savings were

     trivial due to the relatively few clients lost to iControl (eighty three out of thirty

     thousand) and that Fintech’s marginal costs per lost client were between zero and

     three percent of revenues. And the jury’s verdict permits the inference that the jury

     accounted for fixed and marginal costs because the jury awarded actual damages

     less than the amount of lost revenue presented at trial. The evidence permits a

     reasonably jury’s finding damages in the amount awarded.

     II.    Fintech’s motion for a permanent injunction

            Rather than identifying the trade secrets for which Fintech demands an

     injunction, Fintech cites the jury verdict and moves (Doc. 249) for a permanent

     injunction prohibiting “iControl from doing business in the regulated commerce

     industry,” that is, prohibiting iControl’s competing with Fintech. However, as

     iControl persuasively demonstrates in opposition to request for a permanent

     injunction, the Florida Uniform Trade Secrets Act authorizes the injunction of

     specific, identifiable trade secrets but authorizes no blanket restraint of competition.

     East v. Aqua Gaming, Inc., 805 So. 2d 932, 935 (Fla. 2d DCA 2001); Norton v. Am.

                                                 -3-
Case 8:17-cv-00190-SDM-SPF Document 279 Filed 08/10/20 Page 4 of 4 PageID 12467



     LED Tech., Inc., 245 So. 3d 968, 969 (Fla. 1st DCA 2018) (reversing “the portion of

     the order enjoining [defendant] from competing in the industry, as UTSA does not

     authorize such relief.”) The motion for a permanent injunction (Doc. 249) warrants

     denial without prejudice to Fintech’s renewing the motion and identifying with

     reasonable particularity the specific trade secrets for which Fintech requests an

     injunction.

                                        CONCLUSION

           The motion (Doc. 269) for a new trial and for judgment as a matter of law

     is DENIED. The motion (Doc. 249) for a permanent injunction is DENIED

     WITHOUT PREJUDICE. No later than AUGUST 17, 2020, Fintech may move

     for a permanent injunction, which motion must identify with reasonable specificity

     the trade secrets for which Fintech demands an injunction. The motion (Doc. 260)

     for a stay of execution is DENIED AS MOOT. The motions (Docs. 255, 256) for an

     attorney’s fee and the resolution of the objections (Docs. 264, 265) to each party’s

     proposed costs are REFERRED to Magistrate Judge Sean P. Flynn for a report and

     recommendation.

           ORDERED in Tampa, Florida, on August 10, 2020.




                                               -4-
